DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/22.  Applicant argues, Group I and II share the same technical features as seen in the response and states the prior art does not teach these same technical features.  The rejection is seen below where the prior art discloses these individual features.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 6 recites the limitation "foil".  There is insufficient antecedent basis for this limitation in the claim.  Applicant should recite polymer foil throughout the application.   The dependent claims are rejected for being dependent on a rejected independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe (WO 2012/032294, paragraph numbers below correspond to US 2013/0309778).
Lowe discloses a microfluidic cartridge for performing a plurality of different assays, the cartridge comprising:
at least one flow channel (fig. 1, ref. 14 and 16; fig. 10 and 11)  and an inlet (at one end where sample is added to the flow channels) to the flow channel(s) for feeding a liquid sample to the flow channel, the flow channel(s) comprises a plurality of detection sites (multiple electrodes, and optical detection sites) comprising at least one electrical detection site comprising electrodes (24, has two electrodes in the cartridge that carry out electrochemical detection on a sample fluid) arranged for performing an electrochemical detection at the electrical detection site (para 20, 86, 90,96 states electrodes are placed in the flow channel to carry out hematocrit measurements of the sample to determine an analyte concentration.  Conductivity or impedance measurements can also be performed with separate electrodes to determine if a fluid sample is present or not; para 192 states optical detection at area 222, 242 and hemocrit electrodes 237, 239 are provided in channels 222 seen in fig. 26), and 
at least one optical detection site (fig. 11 shows a 6 channel cartridge fed by a single sample inlet port. Fig. 11 shows the expanded version of the 2 channel strip shown in fig. 1.  An optical measurement is made using a reader for detecting analytes within a flow channel.  Fluorescent detection is disclosed in para 98; para 192 states optical detection at area 222, 242 and hemocrit electrodes 237, 239 are provided in channels 222 seen in fig. 26) with a transparent window for optical readout at the optical detection site (a transparent window is inherently disclosed at the optical detection site due to the reaction occurring in the channel as being fluorescent, the top or bottom substrate would have to be transparent to detect the reaction occurring within the channel; further the substrates top, middle and bottom are made out of the same polymer foil of the instant claims/spec; polystyrene, polycarbonate as disclosed in para 14 of Lowe), 
wherein the microfluidic cartridge comprises a solid substrate (see fig. 2 which shows a bottom, middle channel layer, and a top layer) with channel shaped cavity (see fig. 1, 10, 11) and a polymer foil bonded to said solid substrate to cover the channel shaped cavity so as to define the at least one flow channel between the polymer foil and the substrate (the solid substrate is being interpreted as the bottom substrate and the middle substrate with the channel shaped cavity and the polymer foil is being interpreted as the top layer to which is bound to the solid substrate to form the cartridge.  Lowe discloses (para 14) the top layer which is interpreted as the polymer foil, is made out of polystyrene, polycarbonate which is the same material as disclosed in the instant specification), 
wherein in the at least one electrical detection site and the at least one optical detection site being located in said at least one flow channel (the electrodes and optical detection site are provided within the flow channel because this is where the sample flows and interacts with the electrode and reagents which provide a colorimetric reaction which is optically detected; para 192 states optical detection at area 222, 242 and hemocrit electrodes 237, 239 are provided in channels 222 seen in fig. 26) and 
wherein said foil is a polymer carrying the electrodes for the at least one electrical detection site and electrical transmission lines for reading out from the electrodes (all the layers disclosed by Lowe are made of polystyrene or polycarbonate which is the same polymer material disclosed in the instant specification.  Therefore the electrodes are in contact with the polymer foil.  The electrodes are connected via wire connectors 230 to a processor which determines an analyte concentration of a sample fluid; para 192).  
Regarding claim 2, the microfluidic cartridge of claim 1, wherein at least one the electrodes or at least one of the electrical transmission lines is printed (this limitation is directed to a product by process and is not given patentable weight in claims directed to a device.  The electrodes are positioned in the channel).  
Regarding claim 3, the microfluidic cartridge of claim 1, wherein electrodes are located on both sides of the foil (fig. 2 shows the electrodes positioned within the foil above and below the middle layer).  
Regarding claim 4, the microfluidic cartridge of claim 1, wherein at least a part of the electrical transmission lines are embedded in the polymer foil (See fig. 26, ref. 230 are part of the polymer foil layer).  
Regarding claim 5, the microfluidic cartridge of claim 1, wherein the cartridge comprises connection pads (the connection pads are connected to the wires 230 for connecting the an analysis instrument as seen in fig. 12) configured for being connected to connection pads of a voltmeter (the voltmeter is not positively recite in the instant claims because the claims are directed to only the cartridge), the electrodes are connected to the connection pads via the electrical transmission lines (230) and the electrodes are located for transmitting a current through a liquid sample located at the electrical detection site (the electrodes are connected to wires for transmitting electrical data to a processor in the instrument as seen in fig. 12). 
 
Regarding claim 6, Lowe discloses a microfluidic cartridge for performing an electrochemical detection of a fluid sample, the cartridge comprising:
at least one flow channel (fig. 1, ref. 14 and 16; fig. 10 and 11)  and an inlet (at one end where sample is added to the flow channels) to the flow channel(s) for feeding a liquid sample to the flow channel, the flow channel(s) comprises a plurality of detection sites (multiple electrodes, and optical detection sites) comprising at least one electrical detection site comprising electrodes (24, has two electrodes in the cartridge that carry out electrochemical detection on a sample fluid) arranged for performing an electrochemical detection at the electrical detection site (para 20, 86, 90,96 states electrodes are placed in the flow channel to carry out hematocrit measurements of the sample to determine an analyte concentration.  Conductivity or impedance measurements can also be performed with separate electrodes to determine if a fluid sample is present or not; para 192 states optical detection at area 222, 242 and hemocrit electrodes 237, 239 are provided in channels 222 seen in fig. 26), 
the cartridge comprises electrodes arranged for performing the electrochemical detection at the electrical detection site, wherein the microfluidic cartridge comprises a solid substrate with channel shaped cavity (wherein the microfluidic cartridge comprises a solid substrate  (see fig. 2 which shows a bottom, middle channel layer, and a top layer) with channel shaped cavity (see fig. 1, 10, 11) and a polymer foil bonded to said solid substrate to cover the channel shaped cavity so as to define the at least one flow channel between the polymer foil and the substrate (the solid substrate is being interpreted as the bottom substrate and the middle substrate with the channel shaped cavity and the polymer foil is being interpreted as the top layer to which is bound to the solid substrate to form the cartridge.  Lowe discloses (para 14) the top layer which is interpreted as the polymer foil, is made out of polystyrene, polycarbonate which is the same material as disclosed in the instant specification); 
a wherein said foil is a polymer carrying the electrodes for the at least one electrical detection site and electrical transmission lines for reading out from the electrodes (all the layers disclosed by Lowe are made of polystyrene or polycarbonate which is the same polymer material disclosed in the instant specification.  Therefore the electrodes are in contact with the polymer foil.  The electrodes are connected via wire connectors 230 to a processor which determines an analyte concentration of a sample fluid; para 192).  
Regarding claim 7, the microfluidic cartridge of claim 6, wherein at least one the electrodes or at least one of the electrical transmission lines is printed (this limitation is directed to a product by process and is not given patentable weight in claims directed to a device.  The electrodes are positioned in the channel).   
Regarding claim 8, the microfluidic cartridge of claim 6, wherein the cartridge comprises connection pads (the connection pads are connected to the wires 230 for connecting the an analysis instrument as seen in fig. 12) configured for being connected to connection pads of a voltmeter (the voltmeter is not positively recite in the instant claims because the claims are directed to only the cartridge), the electrodes are connected to the connection pads via the electrical transmission lines (230) and the electrodes are located for transmitting a current through a liquid sample located at the electrical detection site (the electrodes are connected to wires for transmitting electrical data to a processor in the instrument as seen in fig. 12).

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797